DETAILED ACTION
This action is response to application number 16/796,210, amendment and remarks, dated on 02/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,609,186 B2. This is a statutory double patenting rejection.

Regarding Claim 1, U.S. Patent No. 10,609,186 claim 1 discloses a wireless communication device (claim 1) comprising: 
a receiver configured to receive a plurality of first frames transmitted by multiuser multiplexing from a plurality of communication devices wherein transmitter addresses of the first frames are different from each other (claim 1); and
a transmitter configured to transmit a second frame including a first field and a second field, the first field contains check results indicating whether the first frames are successfully received and the second field contains first information specifying at least one communication device (claim 1), wherein
the receiver is configured to receive a plurality of third frames transmitted by multiuser multiplexing in response to the second frame from a communication device for which the check result of the first frame have been a failure among the plurality of communication devices and from the at least one communication device specified in the first information (claim 1).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,257,321 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 1, U.S. Patent No. 10,257,321 claim 1 discloses a wireless communication device (claim 1) comprising: 
a receiver configured to receive a plurality of first frames transmitted by multiuser multiplexing from a plurality of communication devices wherein transmitter addresses of the first frames are different from each other (claim 1); and
a transmitter configured to transmit a second frame including a first field and a second field, the first field contains check results indicating whether the first frames are successfully received and the second field contains first information specifying at least one communication device (claim 1), wherein
the receiver is configured to receive a plurality of third frames transmitted by multiuser multiplexing in response to the second frame from a communication device for which the check result of the first frame have been a failure among the plurality of communication devices and from the at least one communication device specified in the first information (claim 1).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,715,218 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Regarding Claim 1, U.S. Patent No. 10,715,218 claim 5 discloses a wireless communication device (claim 1) comprising: 
a receiver configured to receive a plurality of first frames transmitted by multiuser multiplexing from a plurality of communication devices wherein transmitter addresses of the first frames are different from each other (claim 1); and
a transmitter configured to transmit a second frame including a first field and a second field, the first field contains check results indicating whether the first frames are successfully received and the second field contains first information specifying at least one communication device (claim 1), wherein
the receiver is configured to receive a plurality of third frames transmitted by multiuser multiplexing in response to the second frame from a communication device (claim 2) for which the check result of the first frame have been a failure among the plurality of communication devices and from the at least one communication device specified in the first information (claim 5).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,291,299 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Regarding Claim 1, U.S. Patent No. 10,291,299 claim 4 discloses a wireless communication device (claim 1) comprising: 

a transmitter configured to transmit a second frame including a first field and a second field, the first field contains check results indicating whether the first frames are successfully received and the second field contains first information specifying at least one communication device (claim 1), wherein
the receiver is configured to receive a plurality of third frames transmitted by multiuser multiplexing in response to the second frame from a communication device (claim 1) for which the check result of the first frame have been a failure among the plurality of communication devices and from the at least one communication device specified in the first information (claim 4).

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 16/893,586. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 1, copending Application No. 16/893,586 claims 26 and 32 discloses a wireless communication device (claim 21) comprising: 

a transmitter configured to transmit a second frame including a first field (a third frame) and a second field (a fourth frame), the first field contains check results indicating whether the first frames are successfully received and the second field contains first information specifying at least one communication device (“a transmitter configured to downlink-transmit a second frame including a third frame and a fourth frame to at least the plurality of wireless communication devices, wherein the third frame contains check results indicating whether the plurality of first frames are successfully received in the receiver, and the fourth frame contains first information specifying at least one wireless communication device for triggering uplink multiplexing transmission, the first information causes the at least one wireless communication device having received the second frame to perform the uplink multiplexing transmission”  claim 21), wherein
the receiver is configured to receive a plurality of third frames transmitted by multiuser multiplexing in response to the second frame from a communication device (claim 26) for which the check result of the first frame have been a failure among the plurality of communication devices and from the at least one communication device specified in the first information (“The wireless communication device according to claim 21, wherein the first information specifies a third wireless communication device for which the check result on the first frame a failure among the plurality of wireless communication devices”; claim 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/16/2021